Title: To Alexander Hamilton from Richard Platt, 8 June 1791
From: Platt, Richard
To: Hamilton, Alexander


New York June 8th. 1791.
Colonel Hamilton
Dear Sir
When I had last the pleasure of seeing you in Philada.; I told you, that our mutual friend Col Smith, had gone to Europe on his & my business, in order to try the experiment of borrowing money on the principles or plan of Cassineux & others—our Six ⅌ Cents being then at 14/ & the other parts bearing a ratio thereto—but the sudden rise so instantaneously succeeded his departure, as to leave no room for Speculation on our intended Operation & my friend took his departure wisely for America & is now on the spot to embrace his appointment. Altho’ we have been foiled in our Object as we had projected, yet I am persuaded that public good as well as private emolument will flow from his voyage. To these conclusions I am led by Documents in his possession as well as concurring facts & Circumstances from Sources of good Information—the former of which, will no doubt be opened to your view, & the latter daily unfolding themselves in Confirmation. If then my good friend such impressions should be made on your enlightened mind on this subject, as it’s importance requires, his merits in my opinion justly entitle, & the seeming partiality of some leading Characters in the British Administration apparently warrants, I ask whether our friend might not be named among the Candidates who will probably soon be exhibited, for Employ at Foreign Courts. But as I am told that England intends very soon to send an Ambassador to this Country, & in fact has for some time past, delayed it only with a view to find out, what man will be most agreeable to us in that Capacity; common civility and propriety would require a similar attention to that Country and this is the focal Point, I wish Smith to be seen at, being persuaded that he is perfectly agreeable, & in my partial view, very superior to most of our Countrymen for such a mission. I wish you will give the thing a fair revolution in your mind & contrast a patriotic polish’d man, with others who may be led astray by contracted habits, fatuous prejudices & party views, however celebrated they may be for science & Literature. I apprehend Chancellor Livingston, Bingham Governeur Morris & such kind of men will pit themselves on this occasion & if so I am certain you will agree with me that neither of them can do any National Good abroad. I know well your friendship for both of us & assure myself that as far as policy & justice authorise so ⟨far⟩ you will heartily cherish & support his favorite wish. I am Dr. Sir
affectionately yours,
Richd: Platt
P.S. Your wishes respecting the wine shall very soon be realized and I believe it will not be inferior to any in Philada.
